

117 HJ 11 IH: Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 11IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Johnson of South Dakota (for himself, Mr. Kelly of Pennsylvania, Mr. Duncan, Mrs. Lesko, Mr. Meuser, Mr. Armstrong, Mr. Balderson, Mr. Weber of Texas, Mr. Keller, Mr. Joyce of Ohio, Mr. Babin, Mr. Katko, Mr. Pfluger, Mr. Feenstra, and Mr. Carl) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —The Supreme Court of the United States shall be composed of nine justices..